           Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 1 of 14                    FILED
                                                                                   2020 Dec-17 AM 10:50
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA



                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

DALLAS WELDON,                                )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           ) Case No.:
                                              )
SCHUSTER ENTERPRISES, INC., a                 )
foreign corporation,                          )
                                              )
      Defendant.                              )

                           PLAINTIFF’S COMPLAINT

       Plaintiff, DALLAS WELDON (hereinafter “Weldon” and/or “Plaintiff”),

hereby sues SCHUSTER ENTERPRISES, INC., (hereinafter “Schuster” and/or

“Defendant”) and alleges as follows:

                                     PARTIES

      1.        Plaintiff, Weldon, is a resident of Coosa County, Alabama, who has

mobility disabilities and is limited in the major life activity of walking, which has

caused him to utilize a wheelchair for mobility.

      2.        Plaintiff advocates for the rights of similarly situated disabled

persons and has acted as a “tester” for purposes of asserting his civil rights as well

as for purposes of monitoring, ensuring, and determining whether places of public

accommodation are in compliance with the Americans with Disabilities Act, 42
           Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 2 of 14




U.S.C. § 12101, et seq. (“ADA”).

      3.        Defendant, Schuster, is a foreign corporation with its principal place

of business in Georgia. Schuster owns and/or operates and/or leases several

Burger King Restaurant locations and/or properties and/or facilities in Alabama

and Georgia.

      4.        Plaintiff has recently patronized two of Defendant’s Burger King

Restaurant locations located in Talladega County, Alabama. On other occasions

within the last two years of the filing of this complaint, Plaintiff visited these same

two locations, and he intends to continue to patronize Defendant’s Burger King

Locations. At these two locations, Plaintiff encountered barriers. Unless Defendant

is required to remove the access barriers described below, Plaintiff will continue

to be denied full access to Defendant’s facilities as described and will be denied

the ability to fully use Defendant’s facilities.

                              JURISDICTION AND VENUE

      5.       This Court has federal question jurisdiction pursuant to 28 U.S.C. §

1331, 42 U.S.C. § 12188, and the ADA Accessibility Guidelines 28 C.F.R. Part 36

(hereinafter “ADAAG”).

      6.       Plaintiff’s claims arose in this judicial district and Defendant does

ongoing, substantial, business in this judicial district, such that the assertion of

personal jurisdiction over this Defendant complies with fairness and does not


                                           2
            Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 3 of 14




offend justice.

       7.       Venue in this judicial district is proper under 28 U.S.C. § 1391(b) (2)

in that this is the judicial district in which a substantial part of the events and/or

omissions at issue occurred as Defendant’s Burger King locations are situated

within this judicial district.

                   THE ADA AND ITS IMPLEMENTING REGULATIONS

       8.        Congress enacted the ADA over thirty years ago and in so doing

clearly stated its intention to “provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities.” 42

U.S.C. § 12101(b)(1).

       9.        The ADA broadly protects the rights of individuals with disabilities in

employment, access to State and local government services, places of public

accommodation, transportation, and other important areas of American life. This

lawsuit focuses on Defendant’s systemic willful failure to maintain the accessible

elements of its places of public accommodation in compliance with the ADA.

       10.       Title III of the ADA generally prohibits discrimination against

individuals with disabilities in the full and equal enjoyment of public

accommodations, 42 U.S.C. § 12182(a), and prohibits places of public

accommodation, either directly, or through contractual, licensing, or other

arrangements, from denying individuals with disabilities the opportunity to


                                             3
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 4 of 14




participate in a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or

denying individuals with disabilities the opportunity to fully and equally participate

in a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

      11.     A unanimous Supreme Court upheld the constitutionality of the

public accommodations provisions of the Civil Rights Act of 1964 in Heart of

Atlanta Motel, Inc. v. United States, 379 U.S. 241 (1964). The Supreme Court

agreed that Congress possessed the authority to outlaw discrimination in public

accommodations on the basis of race. Id. at 261-62. Congress acted again to outlaw

discrimination in public accommodations—this time on the basis of disability. 42

U.S.C. § 12182(b)(1)(D).

      12.     Title III of the ADA prohibits discrimination on the basis of disability

“in the full and equal enjoyment of [accommodations] by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

12182(a). Congress made no distinction whether the owner was a natural person, a

partnership, a corporation, or any other type of structure allowed under the law.

Congress outlawed discrimination on the basis of disability.

      13.     The ADA expressly contemplates loss of opportunity as an actionable

injury. Congress included within the Act the stated goal of assuring “equality of

opportunity” to disabled persons. 42 U.S.C. § 12101(a). The ADA provides a cause

of action to “any person who is being subjected to discrimination” and expressly


                                           4
         Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 5 of 14




states that “it shall be discriminatory to subject an individual or class of individuals

on the basis of disability … to a denial of the opportunity of the individual or class

to participate in or benefit from the goods, services, facilities, privileges,

advantages, or accommodations of an entity.” 42 U.S.C. § 12182(a), (b) (emphasis

added). A disabled plaintiff is denied the opportunity to participate in or benefit

from the goods and services, which is among the ADA’s general prohibitions, in a

number of ways, including a defendant’s “failure to remove architectural barriers,”

which is among the specific prohibitions listed in § 12182(b). Thus, the disabled

plaintiff suffers an ongoing injury so long as he or she is effectively denied the

opportunity to participate in or benefit from the goods, services, facilities,

advantages, or accommodations of the entity.

       PLAINTIFF’S EXPERIENCE AT DEFENDANT’S LOCATIONS

       14.     Weldon visited two Burger King restaurant properties owned and/or

operated by Defendant within the last two years, where he experienced unnecessary

difficulty and risk in the exterior and interior areas of the facilities due to inaccessible

parking, inaccessible and/or obstructed accessible routes and/or paths of travel,

inaccessible entrances/exits, inaccessible restroom entrances, inaccessible

condiment dispensers and counters in addition to other ADA accessibility violations

as set forth in more detail below.

       15.     As a result of Defendant’s non-compliance with the ADA, Plaintiff


                                              5
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 6 of 14




Weldon’s ability to access and use Defendant’s facilities has been significantly

impeded and he has suffered an injury-in-fact in precisely the manner and form that

the ADA was enacted to guard against.

      16.     Plaintiff Weldon has visited the facilities owned, operated, and/or

controlled by Defendant located at 202 W. Ft. Williams Rd, Sylacauga, AL. 33944

and US Highway 280, Childersburg, AL. within the last two years, where he

experienced unnecessary difficulty and risk in the exterior and interior facilities of

the property because of barriers which prevented and continue to prevent safe and equal

access to goods and services for people in wheelchairs and/or with mobility impairment,

which constitute discriminatory ADA accessibility violations at Defendant’s properties

as set forth in more detail below.

      17.     For example, at the Defendant’s Burger King located at 202 W. Ft.

Williams Rd, Sylacauga, AL, Weldon encountered several barriers and issues, as

set forth in more detail below:

      The accessible parking is not located on the shortest accessible route to the
      accessible entrance;

      The parking surface of one or more of the designated accessible parking
      spaces is not level as defined by the ADA and has persistent and/or variable
      slopes within the space that exceed the ADAAG maximum slope allowance
      (2.083%) for level surfaces;

      The ramp from the parking facility to the accessible entrance route has, by
      design, changes in direction within the ramp run resulting in compound cross
      slopes;

                                           6
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 7 of 14




      The self-service ketchup dispenser is installed or otherwise positioned so that
      the operable parts exceed the ADAAG maximum reach range requirements
      (obstructed high side reach) for equal access to wheelchair users;

      The self-service ketchup dispenser is installed on a counter surface that is too
      high (over 34 inches) for equal access to wheelchair users;

      The self-service napkin dispenser is installed on a counter surface that is too
      high (over 34 inches) for equal access to wheelchair users;

      The entry door to one or both accessible restrooms (men’s and women’s)
      closes too quickly (in less than 5 seconds from an open position of 90 degrees
      to a position of 12 degrees from the latch) prohibiting equal access to
      wheelchair users;

      The self-service salt/pepper packet dispensers and the ketchup portion cup
      dispenser are installed or otherwise positioned so that these items are beyond
      the ADAAG maximum reach range allowances for equal access to
      wheelchair users;

      The self-service salt/pepper packet dispensers and the ketchup portion cup
      dispenser are installed on a counter surface that is too high (over 34 inches)
      for equal access to wheelchair users.

      On information and belief, some or all of these barriers remain at this location.

      18.     For example, at the Defendant’s Burger King located at 33944 US

Highway 280, Childersburg, AL, Weldon encountered several barriers and issues,

as set forth in more detail below:

      There is no upright signage identifying one or more of the designated
      accessible parking spaces;

      The accessible parking is not located on the shortest accessible route to the
      accessible entrance;

      The parking surface of one or more of the designated accessible parking
                                          7
 Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 8 of 14




spaces is not level as defined by the ADA and has persistent and/or variable
slopes within the space that exceed the ADAAG maximum slope allowance
(2.083%) for level surfaces;

The surface of one or more of the access aisles serving the designated
accessible parking spaces is not level as defined by the ADA and has
persistent and/or variable slopes within the aisle that exceed the ADAAG
maximum slope allowance (2.083%) for level surfaces;

The accessible route from the ramp to the accessible entrance has an excessive
cross slope (over 2.083%);

The accessible entrance door(s) closes too quickly (in less than 5 seconds
from an open position of 90 degrees to a position of 12 degrees from the
latch) prohibiting equal access to wheelchair users;

The self-service fountain drink lid dispenser is installed or otherwise
positioned so that one or more size variations of the fountain drink lids are
beyond the ADAAG maximum reach range allowances for equal access to
wheelchair users;

The self-service salt/pepper packet dispensers and the ketchup portion cup
dispenser are installed on a counter surface that is too high (over 34 inches)
for equal access to wheelchair users;

The self-service drinking straw dispenser is installed on a counter surface that
is too high (over 34 inches) for equal access to wheelchair users;

The self-service coffee lid dispenser and the coffee stirrer dispenser are
installed on a counter surface that is too high (over 34 inches) for equal access
to wheelchair users;

The self-service coffee condiment dispenser is installed on a counter surface
that is too high (over 34 inches) for equal access to wheelchair users;

The self-service ketchup dispenser is installed or otherwise positioned so that
the operable parts exceed the ADAAG maximum reach range requirements
(obstructed high side reach) for equal access to wheelchair users;

The self-service ketchup dispenser is installed on a counter surface that is too

                                    8
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 9 of 14




      high (over 34 inches) for equal access to wheelchair users;

      The ground surface of the outside playground use zone consists of an
      inaccessible material and no accessible routes within the playground use zone
      are provided from the perimeter of the playground to all accessible play
      structures and/or components within the playground;

      The entry door to one or both accessible restrooms (men’s and women’s)
      closes too quickly (in less than 5 seconds from an open position of 90 degrees
      to a position of 12 degrees from the latch) prohibiting equal access to
      wheelchair users;

      The entry door to one or both accessible restrooms (men’s and women’s)
      requires excessive force (more than 5 foot pounds-force) to open;

      On information and belief, some or all of these barriers remain at this

location.

      20.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      21.    The discriminatory violations described above are not an exhaustive list

of the Defendant’s ADA violations as Plaintiff is not required to engage in a futile

gesture pursuant to 28 C.F.R. Part 36, § 36.501. Plaintiff requires the inspection of

the Defendant’s subject property in order to photograph and measure all of the

discriminatory acts violating the ADA and all of the barriers to access. Once the

Plaintiff personally encounters discrimination or learns of discriminatory violations

through expert findings of personal observation, he has actual notice that the

defendant does not intend to comply with the ADA. In order to remedy this

                                          9
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 10 of 14




discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place

of public accommodation to determine all of the areas of noncompliance with the

Americans with Disabilities Act impacting the Plaintiff and all other individuals with

disabilities similarly situated.

       22.    The individual Plaintiff and all other individuals similarly situated,

have been denied access to, and have been denied the benefits of services, programs

and activities of the Defendant’s building and facilities, and have otherwise been

discriminated against and damaged by the Defendant because of the Defendant’s

ADA violations, as set forth above. The individual Plaintiff, and all others similarly

situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein.

       23.    The barriers to equal access described herein constitute substantial and

pervasive discriminatory barriers to equal access which seriously affect the civil

rights of individuals with disabilities, including Plaintiff’s. To date, the

discriminatory barriers still exist at the subject facility as Defendant has failed to

remove, repair, or otherwise alter said barriers in such a way as to effectuate

compliance with the provisions of the ADA. Furthermore, the Defendant continues

to discriminate against the Plaintiff, and all those similarly situated by failing to

make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities,


                                          10
          Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 11 of 14




privileges, advantages or accommodations to individuals with disabilities; and by

failing to take such efforts that may be necessary to ensure that no individual with a

disability is excluded, denied services, segregated or otherwise treated differently

than other individuals because of the absence of auxiliary aids and services.

      24.     Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has retained the undersigned counsel

for the filing and prosecution of this action and is entitled to recover attorney’s fees,

costs and litigation from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

      25.     Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28


                                           11
        Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 12 of 14




CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.

       26.    Notice to Defendant is not required as a result of Defendant’s failure to

cure the subject violations as required by 28 CFR 36.304(a), 28 CFR 36.401, and/or

28 CFR 36.402. The Plaintiff states that as soon as he encountered and/or observed

the architectural barriers at the subject location he had actual notice that the

Defendant does not intend to comply with the ADA. All other conditions precedent

have been met by Plaintiff or waived by the Defendant.

       27.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, Plaintiff and all other individuals

with disabilities to the extent required by the ADA; or by closing the subject facilities

until such time as the Defendant cures its violations of the ADA. The Order shall

further require the Defendant to maintain the required accessible features on an

ongoing basis.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests:

       The Court issue a Declaratory Judgment that determines that the Defendant at

the commencement of the subject lawsuit is in violation of Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq.;


                                            12
Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 13 of 14




           A. Injunctive relief against the Defendant,
              including an order to make all readily achievable
              alterations to the facilities; or to make such
              facilities readily accessible to and usable by
              individuals with disabilities to the extent
              required by the ADA; and to require the
              Defendant to make reasonable modifications in
              policies, practices or procedures, when such
              modifications are necessary to afford all offered
              goods, services, facilities, privileges, advantages
              or accommodations to individuals with
              disabilities; and by failing to take such steps that
              may be necessary to ensure that no individual
              with a disability is excluded, denied services,
              segregated or otherwise treated differently than
              other individuals because of auxiliary aids and
              services;

           B. An award of attorneys’ fees, costs (including
              expert fees), and litigation expenses pursuant to
              42 U.S.C. § 12205;

           C. An award of interest upon the original sums of
              said award of attorney’s fees, costs (including
              expert fees), and other expenses of suit; and

           D. Such other relief as the Court deems just and
              proper, and/or is allowable under Title III of the
              Americans with Disabilities Act.

Respectfully submitted this the 17th day of December, 2020.

                               /s/ Peter H. Burke____________
                               Peter H. Burke (ASB-1992-K74P)
                               pburke@burkeharvey.com
                               BURKE HARVEY, LLC
                                  13
 Case 1:20-cv-02030-CLM Document 1 Filed 12/17/20 Page 14 of 14




                             3535 Grandview Parkway, Suite 100
                             Birmingham, Alabama 35243
                             Phone: 205-930-9091
                             Fax: 205-930-9054

                             /s/ John Allen Fulmer II__________
                             John Allen Fulmer II (ASB-1089-O42F)
                             FULMER LAW FIRM, P.C.
                             2330 Highland Ave
                             Birmingham, AL 35205
                             205-534-2081

                             Attorneys for Plaintiff DALLAS WELDON

PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL AT:

Schuster Enterprises, Inc.
c/o Thomas W Kant
1135 280 Bypass
Phenix City, AL 36867




                               14
